        Case 2:20-cv-00450-SM-KWR Document 67 Filed 05/21/21 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 DR. OCHEOWELLE OKEKE,                                                           CIVIL ACTION
      Plaintiff

 VERSUS                                                                          NO. 20-450

 ADMINISTRATORS OF THE                                                           SECTION: “E”
 TULANE EDUCATIONAL FUND,
     Defendant



                              AMENDED SCHEDULING ORDER

        In the reply in support of its motion for summary judgment, Defendant The

Administrators of the Tulane Educational Fund argued Plaintiff’s complaint does not

state a cause of action for disparate impact race and sex discrimination claims under Title

VII.1 In her sur-reply, Plaintiff stated she is “entitled to review of her disparate impact and

disparate treatment theories under her discrimination claim as pled in her Complaint.”2

In its Order and Reasons entered on Friday, May 21, 2021,3 the Court stated it would

extend the deadline for filing dispositive motions with respect to those claims.4

        IT IS HEREBY ORDERED that the deadline for Defendant’s non-evidentiary

pretrial motions on Plaintiff’s claims for disparate impact race and sex discrimination is

set as Friday, June 4, 2021. Plaintiff may file an opposition by no later than 5 days

following the filing of the motion. Leave is granted to file a reply in support of the motion

up to 3 days following the filing of an opposition.




1 See R. Doc. 61 at 8 (“This is not a disparate impact case; Plaintiff never pled that and the time to add such

a claim has long passed. It certainly cannot be added in an opposition memorandum.”).
2 R. Doc. 65 at 6.
3 R. Doc. 66 at 1 fn1.
4 The deadline for non-evidentiary pretrial motions passed on December 22, 2020. R. Doc. 63.



                                                      1
     Case 2:20-cv-00450-SM-KWR Document 67 Filed 05/21/21 Page 2 of 4



      The parties shall comply with the following pretrial deadlines:

Non-evidentiary pretrial motions on Plaintiff’s     Filed and served no later than
claims for disparate impact race and sex            Friday, June 4, 2021.
discrimination

Responses/oppositions to non-evidentiary            Filed and served no later than 5
pretrial motions on Plaintiff’s claims for          days following the filing of the
disparate impact race and sex discrimination        motion

Replies in support of the non-evidentiary           Filed and served no later than 3
pretrial motions on Plaintiff’s claims for          days following the filing of the
disparate impact race and sex discrimination        opposition

Pretrial order                                      Filed by June 15, 2021 at 5:00
                                                    p.m.
Any exhibits to be used solely for
impeachment must be presented to the
Court for in camera review by this
deadline. See Section IX.10.b of the
pretrial notice

Pretrial conference                                 June 18, 2021 at 11:00 a.m.
Attended by lead attorney.
(See Local Rule 11.2)

Motions in limine (other than those regarding       Filed no later than June 23, 2021
the admissibility of expert testimony) and          at 5:00 p.m.
memoranda in support

Final list of witnesses to be called at trial       Filed no later than June 25, 2021
                                                    at 5:00 p.m.

Responses to motions in limine                      Filed by June 30, 2021 at 5:00
                                                    p.m.

Joint statement of the case                         Filed by July 2, 2021 at 5:00 p.m.
See pretrial notice at p. 8




                                                2
     Case 2:20-cv-00450-SM-KWR Document 67 Filed 05/21/21 Page 3 of 4




Joint jury instruction (or if agreement cannot    Filed and emailed to the Court by
be reached, counsel shall provide alternate       July 2, 2021 at 5:00 p.m.
versions with respect to any instruction in
dispute, with its reasons for putting forth an
alternative instruction and the law in support
thereof
See pretrial notice at p. 9

Joint proposed jury verdict form (or if           Filed by July 2, 2021 at 5:00 p.m.
agreement cannot be reached, separate
proposed jury verdict forms and a joint
memorandum explaining the disagreements
between the parties as to the verdict form)
See pretrial notice at p. 9

Proposed special voir dire questions              Filed by July 2, 2021 at 5:00 p.m.
See pretrial notice at p. 9

Two copies of joint bench book(s) of tabbed       Delivered to the Court by July 2,
exhibits, with indices of "objected-to" and       2021 at 5:00 p.m.
"unobjected-to" exhibits, identifying which
party will offer each exhibit and which witness
will testify regarding the exhibit at trial
See pretrial notice at pp. 5-6

Objections to exhibits and supporting             Filed by July 2, 2021 at 5:00 p.m.
memoranda
NOTE: Each objection must identify the
relevant objected-to exhibit by the number
assigned to the exhibit in the joint bench
book(s)
See pretrial notice at p. 5

Objections to deposition testimony and            Filed by July 2, 2021 at 5:00 p.m.
supporting memoranda
See pretrial notice at p. 6 with particular
attention to instructions regarding the
format of depositions




                                           3
     Case 2:20-cv-00450-SM-KWR Document 67 Filed 05/21/21 Page 4 of 4




Responses to objections to exhibits                   Filed by July 7, 2021 at 5:00 p.m.
See pretrial notice at p. 5

Responses to objections to deposition                 Filed by July 7, 2021 at 5:00 p.m.
testimony
See pretrial notice at p. 6

If counsel intends to ask questions on cross-         The factual elements of such
examination of an economic expert which               questions shall be submitted to the
require mathematical calculations                     expert witness by July 7, 2021 at
                                                      5:00 p.m.
See pretrial notice at p. 8

Copies of any charts, graphs, models, schematic       Provided to opposing counsel by
diagrams, and similar objects intended to be          July 7, 2021 at 5:00 p.m.
used in opening statements or closing
arguments
See pretrial notice at p. 7

Objections to any charts, graphs, models,             Filed by July 8, 2021 at 5:00
schematic diagrams, and similar objects               p.m.
intended to be used by opposing counsel in
opening statements or closing arguments
See pretrial notice at p. 7

Jury trial                                            July 12, 2021 at 9:00 a.m.
Whenever a case is settled or otherwise disposed      (estimated to last 4 days)
of, counsel must immediately inform the clerk's
office, judge to whom the case is allotted, and all
persons subpoenaed as witnesses. If a case is
settled as to fewer than all parties or all claims,
counsel must also identify the remaining parties
and unsettled claims.
See Local Rule 16.4


      New Orleans, Louisiana, this 21st day of May, 2021.

                                          ________________________________
                                                    SUSIE MORGAN
                                            UNITED STATES DISTRICT JUDGE


                                             4
